Order entered March 6, 2013




                                                        In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                            No. 05-12-01372-CR

                                    AKEEM PARRILLA, Appellant

                                                         V.

                                   THE STATE OF TEXAS, Appellee

                          On Appeal from the 366th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 366-81285-2011

                                                   ORDER
         The clerk’s record does not contain the trial court’s certification of appellant’s right to appeal.

Accordingly, the Court ORDERS the Collin County District Clerk to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing the certification of appellant’s right to appeal.

         We GRANT appellant’s February 28, 2013 motion to extend time to file his brief and ORDER

appellant’s brief filed as of the date of this order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the Honorable

Ray Wheless, Presiding Judge, 366th Judicial District Court; Collin County District Clerk; and to counsel

for all parties.



                                                                 /s/   DAVID EVANS
                                                                       JUSTICE